 Inthe Matter Of TIDEWATER ASSOCIATED OIL COMPANY, ASSOCIATEDDIVISIONandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCALUNION No. 87,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-3695.-Decided April 13, 1,942Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Thomas P. Graham,, Jr.,for the Board.Mr. W. F. Kiessig,of San Francisco, Calif., for the Company.Mr. J. W. MacClements,of Portland, Oreg., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISION,ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 26, 1941, , International Union of Operating Engi-neers Local No. 87, affiliated with the American Federation of Labor,herein called the Union, filed with the Regional Director for theNineteenth Region (Seattle, Washington) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Tide Water Associated Oil Company, AssociatedDivision, San Francisco, California,' herein called the Company, en-gaged in the business of producing, refining, transporting, and mar-keting petroleum products, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the, Act.On March10, 1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section,of National Labor 'Relations Board Rules and Regulations-Series2,' as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to proyide for an appropriate hearing uponIt was stipulated by the parties that the main, office of the, Associated Division of theCompany is in San Francisco,California.The petition alleged the address of theCompany as Portland,Oregon.40 N. L R B.,No. 86:495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue notice.On March 9, 1942,,the Company, the Union, and theRegional Director entered into a "Stipulation for Certification UponConsent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on March 17, 1942, under the direction and supervision of theRegionalwhether or not. they desired to be represented by the Union : All em-ployees of the Company at its Linnton, Oregon, plant, employed as,heating and pump engineers, but excluding all other employees of theCompany at said plant.On March 20, 1942, the Regional Directorissued and duly served upon, the parties his Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report, the Regional Director reported, as follows,concerning the balloting and its results :Total on eligibility list--------------------------------------4Votes cast for International Union of OperatingEngineers,Local 87, A. F. L------------------------------------------3Votes castagainst InternationalUnion of OperatingEngineers,Local 87, A. F. L------------------------------------------1Total valid votes cast---------------------------------------4Total, on eligibility, list not voting----------------------------0Upon the basis of the stipulation, the Election Report, and the entire.record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Tide Water Associated Oil Company, Asso-ciated Division, San. Francisco, California, within the meaning' ofSection 9' (c) and. Section 2 (6), and (7) of the National, LaborRelations, Act.2,'All, employees of the Company, at its Linnton, Oregon, plant,employed as heating and pump engineers, but excluding all otheremployees of the Company at said plant, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of 'the National, Labor Relations Act.3.International Union of Operating Engineers; Local 87, affiliatedwith. the American- Federation of Labor, has been designated andselected by a majority, of-the employees^.in the above unit. as, their-representative for the purposes: of collective bargaining and, is the.exclusive representative of all employees in said unit, within- -themeaning, of Section 9,`, (a) of'the National Labor'Relations.Act. -TIDEWATER ASSOCIATED OIL COMPANY497CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIEDthat International Union of Operating Engi-neers,Local 87,,affiliated with the American Federation of Labor, hasbeen designated 'and selected by a majority of all employees of theCompany at its Linnton, Oregon, plant, employed as heating and pumpengineers, but excluding all other employees of the Company at saidplant, as their representative for,the purposes of collective bargaining,and that, pursuant to the provisions of Section9 (a) ofthe Act, Inter-national Union of Operating Engineers, Local 87, affiliated with theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates ofpay, wages, hours of employment, and other conditions ofemployment.455771-42-vol. 40-32